Filed 4/29/21 In re I.S. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re I.S., a Person Coming Under the
 Juvenile Court Law.

                                                                       G058740
 THE PEOPLE,
                                                                       (Super. Ct. No. 17DL0773)
      Plaintiff and Respondent,
                                                                       ORDER MODIFYING
           v.                                                          OPINION AND DENYING
                                                                       PETITION FOR REHEARING;
 I.S.,                                                                 NO CHANGE IN JUDGMENT

      Defendant and Appellant.



                   The opinion filed on April 1, 2021, is hereby modified as follows:
                   At the end of the first paragraph on page 22, a new passage is added that
reads:
                In a petition for rehearing, I.S. seeks to avoid forfeiture by claiming he in
fact did object to “the admission of his post-Miranda statements on the ground that he did
not understand his Miranda rights.” (Fn. omitted.) In support, he points to the reporter’s
transcript of defense counsel’s argument at the conclusion of the suppression motion
hearing, where he asserted I.S. was “not capable of understanding a Miranda
advisement.” (Italics added.)
                He now argues this incapacity comment, a topic never mentioned in his
written motion to suppress, sufficiently preserved for review the more fully
encompassing claim that he did not understand his Miranda rights “and knowingly,
intelligently, and voluntarily waived them.” He does not dispute that no Miranda-related
arguments were raised in his written motion to suppress, let alone any suggestion he was
intellectually incapable of understanding Miranda.
                A defense motion to suppress solely predicated on voluntariness does not
require the prosecutor to anticipate and address the unarticulated argument that a 13-year-
old minor has no capacity to understand Miranda and that any waivers were thereby
invalid. Indeed, the former question focuses on external police coercion, while the latter
deals with an individual’s internal mental states.
                Moreover, when viewed in context, counsel’s comment came after the
evidentiary portion of the suppression motion hearing had concluded and the court was
prepared to rule. The prosecutor had completed presenting his evidence responding to
the grounds that were raised in the motion to suppress, and was never on notice to
respond to this newly-minted incapacity remark. Indeed, in his final argument to the
court, defense counsel acknowledged he was not suggesting “that anything was done
inappropriate in terms of the Miranda advisement,” but then went on to say, “the unique
thing here . . . is just we have a 13-year-old boy who clearly is not capable of
understanding a Miranda advisement.” And that closing aside was his entire argument in
support of the new ground for suppression.
                To avoid forfeiture, I.S. was not only obligated to raise specific grounds for
suppression, but to also do so in a timely fashion. (Polk, supra, 190 Cal.App.4th at
p. 1194; see Evid. Code, § 353, subd. (a); cf. People v. Demetrulias (2006) 39 Cal.4th 1,
20 [“‘“‘[D]efendant’s failure to make a timely and specific objection’ on the ground
asserted on appeal makes that ground not cognizable.”’” (Italics added)]; see alsoUnited
States v. Olano (1993) 507 U.S. 725, 731 [“‘No procedural principle is more familiar to
this Court than that a constitutional right,’ or a right of any other sort, ‘may be forfeited
in criminal . . . cases by the failure to make timely assertion of the right before a tribunal
having jurisdiction to determine it.’” (Italics added)].)
                Had I.S. desired to raise intellectual incapacity as a ground for suppressing
his statements, i.e., to contest the underlying validity of his Miranda waivers, he was
obligated to do so in his motion to suppress, and not toss it in during his final
postevidentiary hearing remarks. In these circumstances, the forfeiture doctrine applies.




                                              2
            Appellant’s petition for rehearing is DENIED. This modification does not
change the judgment.


                                             ARONSON, J.

WE CONCUR:



MOORE, ACTING P. J.



THOMPSON, J.




                                         3
Filed 4/1/21 In re I.S. CA4/3 (unmodified opinion)

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re I.S., a Person Coming Under the
 Juvenile Court Law.


 THE PEOPLE,
                                                                       G058740
      Plaintiff and Respondent,
                                                                       (Super. Ct. No. 17DL0773)
           v.
                                                                       OPINION
 I.S.,

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Douglas
Hatchimonji, Judge. Affirmed.
                   Robert F. Somers, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Daniel Rogers,
Christopher Beesley, and Adrianne S. Denault, Deputy Attorneys General, for Plaintiff
and Respondent.
                               *              *             *
              A wardship petition (Welf. & Inst. Code, § 602) alleged I.S. murdered his
mother and personally used a dangerous or deadly weapon in doing so. (Pen. Code.
§§ 187, subd. (a); 12022, subd. (b)(1).)1 After a contested jurisdictional hearing, the
juvenile court found I.S. committed the lesser offense of voluntary manslaughter (§ 192,
subd. (a)), and found the weapon use allegation true. It also determined clear and
convincing evidence showed I.S. appreciated the wrongfulness of his conduct. (§ 26.)
The court declared I.S. a ward of the juvenile court, and set the offense as a felony, with a
maximum 12-year period of confinement, comprising 11 years for the manslaughter, plus
1 year for the enhancement.
              I.S. contends the juvenile court erred in sustaining the wardship petition
because the prosecution failed to prove beyond a reasonable doubt he did not act in self-
defense. I.S. also argues the court erroneously denied his motion to compel the
prosecutor to grant his father immunity for his testimony, which purportedly was “clearly
exculpatory and essential” to his self-defense claim. Furthermore, the prosecutor’s
refusal to grant father immunity constituted reversible prosecutorial misconduct. Finally,
he contends the court erred when it denied his motion to suppress some of the statements
he made to police because they were involuntary and obtained in violation of Miranda v.
Arizona (1966) 384 U.S. 436 (Miranda). We affirm.
                                              I
                                   FACTUAL BACKGROUND
              Despite a jurisdictional hearing spanning five months, a reporter’s
transcript of 4,604 pages, 41 witnesses, and over 100 exhibits, the basic facts of this
matter are neither disputed nor complicated, and we need not recite them in extensive
detail. We summarize the facts in the light most favorable to the fact finder’s


1      All further undesignated statutory references are to the Penal Code.

                                              2
determinations. (People v. Abilez (2007) 41 Cal.4th 472, 504.) We have included facts
based in part on some of I.S.’s post-Miranda statements to police, the admissibility of
which we discuss post. Additional facts necessary to resolve the issues I.S. raises on
appeal are discussed below.
              On May 1, 2017, the district attorney filed two wardship petitions against
13-year-old I.S. (born August 2003). One petition charged him with an April 28
residential burglary and with giving false information to a police officer; the other alleged
a March 22 school burglary and vandalism. While these two petitions were pending, on
May 2 the juvenile court released I.S. to his mother’s custody, subject to several
conditions, including wearing a GPS enabled ankle monitor.
              On the morning of May 3, during PE class, I.S. told his friend, Jesse S.,
“‘I’m going to hurt my Mom,’ or something like that.” Jesse did not ask I.S. to explain
because he “didn’t really believe him or really listen to him.”
              That afternoon, I.S.’s mother picked up I.S. after school. They returned
home and a while later I.S. and his mother argued about household chores. I.S. claimed
his mother had an “evil” look in her eyes, was yelling, and chasing him around the house.
At some point, I.S. went into the kitchen, pulled a knife with an eight-inch blade from the
knife block, and returned with it to the living room. He plunged the full length of the
blade in an upward path into his mother’s abdomen, withdrew the knife, and repeated the
same thrust with the knife into his mother’s abdomen.
              I.S. returned to the kitchen, found a pair of scissors, and cut off his GPS
monitor. He fled out the back door into an alleyway, where he dropped the monitor into
a trash can. At a nearby cross-street, he discarded the knife into a planter area and buried
it under dirt and debris.
              Meanwhile, mother left the house through the front door. She came out to
the front sidewalk, profusely bleeding from her abdomen, and tried to wave down passing
cars for help. A deliveryman stopped, assisted her, and called 911.

                                             3
              Mother was lying in a pool of blood when police and paramedics arrived to
render aid. She told a police officer and two paramedics that I.S. had stabbed her. She
was taken to a nearby hospital where she died later that evening. The ER trauma surgeon
described mother’s injuries as the worst he had seen out of thousands of stab wounds.
              Police officers found I.S. about a half mile from his home, behind an
abandoned shopping center. Initially, I.S. lied about his name and age, but the officers
eventually confirmed his identity and took him into custody.
              That night, two detectives interviewed I.S. He admitted he stabbed his
mother twice with a large kitchen knife during an argument over household chores. He
also described verbal and physical abuse his mother had inflicted upon him in the past.
I.S. said he felt fearful and threatened by his mother when he stabbed her, but could not
specify her exact words or conduct that caused his fear or made him feel threatened. I.S.
claimed that when he returned from the kitchen with the knife, his mother kept
approaching him, and he had to use the knife to prevent her from hurting him. After he
stabbed her, she screamed and ran out through the front door.
              To support his self-defense claim, I.S. presented the testimony of relatives,
some of I.S.’s acquaintances, and teachers and school staff, all of whom suggested an
apparent history of physical and mental abuse inflicted on I.S. by his mother. They also
described I.S. as normally nonviolent and nonaggressive. The witnesses described
mother’s volatile history of occasional violence with other family members, including
with her ex-husband, I.S.’s father.
              I.S. testified, and described instances where his mother physically and
emotionally abused him. I.S. testified he had feared her for several months. On the day
of the killing, she made him do chores after school. He described her as “acting
unpredictable,” and “a little more angry” than normal. After doing chores for about an
hour, I.S. took a break, which angered his mother because she thought he had quit, and he



                                             4
talked back to her in response. She then started yelling at him to finish his chores and not
to sit down. This upset him because he already had cleaned half the house.
               I.S. could not remember exactly why tensions rose further, but as the
situation escalated, his mother became more enraged and aggressive. I.S. testified she
then chased him through the house. I.S. ran because he feared she was going to hit him
and hurt him like she had in the past. He insisted “[s]he had a look in her eyes, and it was
just her vibe, like, it was not a good vibe.” He explained he had seen her look “evil”
before, but never as much as on this occasion. I.S., however, did not explain how he was
able to obtain the knife while he was being chased around the house.
               I.S. testified he vaguely recalled his mother trying to grab him to hit him.
He got the knife because he was in fear, but insisted he did not plan to use it or to hurt
her, and did not remember actually using the knife. He testified he held out the knife to
“show it” to her, but claimed she did not see it because “she was so mad, she wasn’t
thinking.” 2
               When asked for more details, I.S. claimed he could not recall. He also
could not recall later demonstrating to detectives how he had used the knife to stab his
mother. But he insisted he did not see his mother “put her hands in front of her to try and
stop what was happening.”3
               After the stabbing, I.S. admitted he cut off his ankle monitor and ran out of
the house. He was unsure what his mother was doing at this point and what was going to
happen next. He put the monitor in a trash can in the alley behind his house and pushed
the knife with his foot into the dirt at the end of the alley because he did not want to be


2       Several witnesses testified mother was “terrified of knives,” and did not want to be
around them when people were doing the dishes. I.S. acknowledged he was aware of his
mother’s fear of knives.
3       The forensic pathologist found incised wounds on mother’s left hip and the inside
of her left wrist consistent with “defense-type” wounds. Similarly, an experienced
detective opined these two wounds were “a defense-type injury.”

                                              5
seen in public with it. He did not think he had seriously injured his mother because he
did not think the knife had penetrated deeply. I.S. testified he loved his mother and just
wanted her to stop hurting him and for their relationship to be good.
              A defense expert concluded I.S.’s past experiences placed him in constant
fear of physical abuse. Another expert opined a 13-year-old would stab someone
threatening him more readily than an adult because he would experience threats more
intensely, and would have less ability to control an impulse to immediately stop the
threat. Another expert was permitted to testify that, in her opinion, I.S. acted in self-
defense.
                                              II
                                        DISCUSSION
A. Sufficiency of the Evidence Negating Self-Defense
              I.S. contends the prosecution failed to introduce sufficient evidence to
prove he did not act in self-defense. He argues the evidence instead showed he “acted in
self-defense against [mother] because he reasonably believed that he was in imminent
danger of suffering great bodily injury or death from her” and “reasonably believed that
the immediate use of deadly force was necessary to defend against this danger.”
              1. Additional Factual Background
              At the time of the killing, I.S. was five feet eight inches tall, and weighed
160 pounds. Mother was five feet four inches tall, weighed 143 pounds, and was 48
years old.
              I.S. told detectives he had an argument with his mother, but initially
downplayed it as “nothing really serious,” merely a miscommunication about
housecleaning. A detective told I.S. they had spoken to his mother, and she said I.S. had
cut her. When asked what he and his mother argued about, I.S. suggested the detective
should ask I.S.’s sister, Brittney S., because mother also beat her.



                                              6
                I.S. claimed, “[A]t this point, I was protecting myself. I didn’t know what
to do. She was about to start hitting me and beating me. She’s done this before and I
haven’t said anything . . . I was getting really scared and I – I did what I did. I couldn’t
do anything else. I was scared and felt threatened.” When asked what mother was doing
that made him feel threatened, I.S. replied, “Well, she gets – when she gets angry, she
gets into a mode of like, ‘I’m going to hurt you.’ Like that. She herniated a disc in my
back . . . almost a year ago.”
                Although the stabbing occurred in the living room, I.S. said he was able to
run into the kitchen, get the knife, and come back to the living room, where “she was still
coming toward me.” Describing the stabbing, I.S. said, “So . . . she was still approaching
me, even though I had the knife in my hand, so like I have to do this. There was no – I
don’t want to hurt – get hurt right now . . . [¶] . . . I had to do what I had to do. Like I just
– I didn’t want to get hurt again, like I did last time.” “She – she came at me and I got
her . . . [¶] . . . I stabbed her; yes.”
                I.S.’s testimony at the jurisdictional hearing was similar to what he told
detectives during their interview. I.S. spoke with his father on the phone just before the
stabbing, who told him to listen and obey his mother. But at this point I.S.’s memory
became less than clear about the details of the stabbing. He explained, “[t]his is where it
starts getting a little blurry. Kind of like, it’s kind of like my memory starts skipping.”
                I.S. remembered at “[s]ome point having a knife,” but now claimed he did
not “recall grabbing it.” Defense counsel asked, “[W]hat happened next,” and I.S. replied
“I don’t even recall. . . . I recall there being blood,” but “I didn’t think it was that bad. I
thought it was just like a little scrape or something like a little cut.” When asked if, while
he was running from mother, she was able to “get[] to you,” I.S. claimed he did not
know, explaining his next memory was running out the back door.
                Later in his testimony, when asked again about the knife, I.S. stated, “I do
not recall when I grabbed the knife. I do remember grabbing the knife because I was

                                               7
scared. The initial reason for grabbing the knife wasn’t to use [it], but more to – not even
to use [it]. I wasn’t even going to use it.” But he still insisted he did not remember
actually using the knife, or how many times he stabbed his mother.
              On cross-examination, I.S. admitted on the day of the stabbing his mother
had not physically harmed him, “[t]hat I can remember right now.” He felt “like at some
point she tried to grab me to like – like get me closer to hit me,” but acknowledged he
was not injured that day. When asked whether he had told police his mother had punched
him three times in the face with a closed fist, he responded “I don’t have an independent
recollection of saying it.” He admitted she did not threaten to kill or hurt him that day,
but “body language-wise” she was threatening.4
              On redirect examination, I.S. now remembered his mother once had
threatened to kill him in the past, although he could not remember any details. He also
now recalled she had thrust a scissor at him and inflicted a cut when he blocked it with
his hand. He admitted he never mentioned these incidents before, either in his direct
examination, his statements to police, or in multiple pretrial interviews with the defense
experts.
              When asked about his interview with the detectives, in which he admitted
to stabbing his mother and telling them “just take me to Juvenile Hall” because “I stabbed
my mom and I deserve it,” and after seeing a transcript of that interview, I.S. claimed not
to recall discussing that during the interview.
              In a lengthy and reasoned “Statement of Decision,” the juvenile court
concluded I.S. committed the lesser offense of voluntary manslaughter. It also
specifically found that “self-defense was disproved beyond a reasonable doubt.”



4      The court took an overnight recess at this point in the prosecutor’s cross-
examination. During the night, I.S. escaped from Juvenile Hall. He was apprehended the
next day, but the jurisdictional hearing did not recommence until almost a month later.

                                              8
               In explaining its rulings, the juvenile court found “substantial evidence”
showed I.S. “act[ed] under the influence of intense emotion obscuring his reasoning and
judgment.” Furthermore, mother’s “provocation, in the form of verbal and physical
abuse, would cause an average adolescent to act rashly and without due deliberation.”
               Addressing self-defense, the court further found “there is no basis to find
that [I.S.] reasonably believed he was in imminent danger of suffering great bodily injury
or that he reasonably believed deadly force was necessary [citation]; that is whether a
reasonable person in a similar situation would have believed deadly force was
necessary.” (Original italics.) The court “discount[ed] [I.S.’s] credibility,” but “even if
his trial testimony were given full weight, at best, it establishes that he subjectively
believed he was in danger and needed to defend himself.” The court, however,
concluded there was “no basis” to show I.S.’s “subjective belief was objectively
reasonable.”
               2. Standard of Review
               “The same standard governs review of the sufficiency of evidence in adult
criminal cases and juvenile cases: we review the whole record in the light most favorable
to the judgment to decide whether substantial evidence supports the conviction, so that a
reasonable fact finder could find guilt beyond a reasonable doubt.” (In re Matthew A.
(2008) 165 Cal.App.4th 537, 540; see also In re V.V. (2011) 51 Cal.4th 1020, 1026.)
Under this standard, the critical inquiry is “whether, after reviewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” (Jackson v. Virginia (1979)
443 U.S. 307, 318-319.)
               We do not reweigh the evidence, or resolve factual conflicts, which are
functions reserved for the trier of fact. (In re Ryan N. (2001) 92 Cal.App.4th 1359,
1372.) “Moreover, we must be ever mindful of the fact that it is the exclusive province
of the trier of fact to determine the credibility of a witness and the truth or falsity of the

                                               9
facts upon which a determination depends.” (Ibid.) “Thus, in an appeal from a juvenile
criminal as in any other criminal appeal, we are in no position to weigh any conflicts or
disputes in the evidence. The juvenile trial court was the trier of fact and the sole judge of
the credibility of witnesses; we are not. Even if different inferences can reasonably be
drawn from the evidence, we cannot substitute our own inferences or deductions for those
of the trial court. . . . In short, in juvenile cases, as in other areas of the law the power of
an appellate court asked to assess the sufficiency of the evidence begins and ends with a
determination of whether, on the entire record, there is any substantial evidence,
contradicted or uncontradicted, which will support the decision of the trier of fact.” (Id.
at p. 1373.)
               Moreover, “[i]ssues arising out of self-defense, including whether the
circumstances would cause a reasonable person to perceive the necessity of defense,
whether the defendant actually acted out of defense of himself, and whether the force
used was excessive, are normally questions of fact for the trier of fact to resolve.”
(People v. Clark (1982) 130 Cal.App.3d 371, 378, disapproved on another ground in
People v. Blakely (2000) 23 Cal.4th 82, 92.) Here, we must defer to the trier of fact and
its fact-intensive determination on the objective reasonableness of I.S.’s reaction to the
fear and threat he allegedly perceived. (See People v. Nguyen (2015) 61 Cal.4th 1015,
1044 [“‘“where some of the evidence tends to show a situation in which a killing may not
be justified then the issue is a question of fact for the [fact finder] to determine”’”].)
               3. Legal Background: Self-Defense
               “Homicide, the killing of one human being by another, is not always
criminal. In certain circumstances, a killing may be excusable or justifiable. [Citations.]
Murder and manslaughter are the forms of criminal homicide. ‘Murder is the unlawful
killing of a human being . . . with malice aforethought.’ [Citation.]” (People v. Elmore
(2014) 59 Cal.4th 121, 132 (Elmore).) “By contrast, ‘Manslaughter is the unlawful
killing of a human being without malice.’ [Citation.] ‘The vice is the element of malice;

                                               10
in its absence the level of guilt must decline.’” (In re Christian S. (1994) 7 Cal.4th 768,
773 (Christian S.).)
              “Actual,” or “perfect,” self-defense, which is “based on a reasonable belief
that killing is necessary to avert an imminent threat of death or great bodily injury, is a
complete justification, and such a killing is not a crime.” (Elmore, supra, 59 Cal.4th at
pp. 133-134; see § 197, subd. 3.) Mere fear is not enough to establish perfect self-
defense, however. (See § 198 [“A bare fear . . . is not sufficient to justify” a homicide].)
Rather, “the circumstances must be sufficient to excite the fears of a reasonable person,
and the party killing must have acted under the influence of such fears alone.” (Ibid.)
Moreover, “““[t]he peril must appear to the defendant as immediate and present and not
prospective or even in the near future.””” (People v. Manriquez (2005) 37 Cal.4th 547,
581 (Manriquez).)
              “A killing committed when that belief is unreasonable is not justifiable.
Nevertheless, ‘one who holds an honest but unreasonable belief in the necessity to defend
against imminent peril to life or great bodily injury does not harbor malice and commits
no greater offense than manslaughter.’ [Citation.] . . . [T]his mental state . . . is most
accurately characterized as an actual but unreasonable belief.” (Elmore, supra,
59 Cal.4th at pp. 133-134; cf. Manriquez, supra, 37 Cal.4th at p. 581 [“‘imperfect self-
defense is not an affirmative defense, but a description of one type of voluntary
manslaughter’”]; Christian S., supra, 7 Cal.4th at p. 771 [“when the trier of fact finds that
a defendant killed another person because the defendant actually, but unreasonably,
believed he was in imminent danger of death or great bodily injury, the defendant . . . can
be convicted of no crime greater than voluntary manslaughter”].)
              4. Analysis
              The question before us is whether substantial evidence supports the juvenile
court’s conclusion it was objectively unreasonable for I.S. to believe the immediate use
of deadly force was necessary because he was in imminent danger of suffering great

                                              11
bodily injury or death. We conclude substantial evidence supports the juvenile court’s
decision.
              Notably, as the court observed, I.S.’s testimony, like his statements to
police, did not show exactly what mother “did or said to make [I.S.] scared” other than
“saying ‘she was still coming towards me’” and that she had hurt him in the past. I.S.
insisted his mother “had a look in her eyes,” a bad “vibe,” and looked “evil,” explaining
he had seen this “evil” look before, but never as much as on this occasion. Even so, I.S.
admitted mother did not touch him, she had no weapon, and she did not verbally threaten
to kill or severely injure him; she only seemed threatening “body language-wise.” This
was at odds with what I.S. initially told detectives about the argument, in which he
downplayed its seriousness as a mere “miscommunication” over housecleaning chores:
“We had a little bit of an argument. It was just over cleaning though. . . . Nothing big.”
              Both in his statements to police and his testimony, I.S. failed to explain the
actual nature of the threat he perceived. At best, he said he vaguely feared for what
mother might do, but never that she was about to kill him or cause him great bodily
injury. He claimed he stabbed his mother to protect himself because he believed she
“was about to start hitting [him] and beating [him]” because she had done it before, but
he based this nebulous fear on her face and eyes, not her actions or words. Without more,
mother’s mere visage does not reasonably point to the need for a peremptory use of lethal
force.
              Substantial evidence supported the juvenile court’s conclusion I.S. lacked
an objective basis to believe I.S.’s mother posed the threat of death or great bodily injury
undermines I.S.’s perfect self-defense argument. Consequently, the absence of evidence
showing an imminent threat shows that I.S.’s subjective belief on the necessity of lethal
force was objectively unreasonable under these circumstances.
              I.S. argues we should reject the juvenile court’s findings and instead find
his beliefs and resulting actions were reasonable, and his use of lethal force was

                                             12
appropriate in these circumstances. His argument essentially asks us to reweigh the
evidence, which we cannot do. Where “‘the circumstances reasonably justify the trier of
fact’s findings, reversal of the judgment is not warranted simply because the
circumstances might also reasonably be reconciled with a contrary finding.’” (People v.
Covarrubias (2016) 1 Cal.5th 838, 890; People v. Brown (1984) 150 Cal.App.3d 968,
979 [“It is of no consequence that the [fact finder’s] believing other evidence, or drawing
different inferences, might have reached a contrary conclusion”]; cf. People v. Mora and
Rangel (2018) 5 Cal.5th 442, 490 [“Whether a reasonable trier of fact could reach a
different conclusion based upon the same facts does not mean the verdict is not supported
by sufficient evidence”].)
              “A reversal for insufficient evidence ‘is unwarranted unless it appears “that
upon no hypothesis whatever is there sufficient substantial evidence to support”’” the fact
finder’s conclusions. (People v. Zamudio (2008) 43 Cal.4th 327, 357.) Given our limited
role, I.S. “bears an enormous burden” to prevail on a sufficiency of the evidence claim.
(People v. Sanchez (2003) 113 Cal.App.4th 325, 330.) Substantial evidence supports the
juvenile court’s factual and legal determinations that I.S. killed his mother in an actual,
but unreasonable, belief that lethal self-defense was necessary. We therefore find no
basis to overturn the voluntary manslaughter finding.
B. Testimonial Immunity for I.S.’s Father
              I.S. next claims the juvenile court erred in denying his request to order the
prosecutor to grant use immunity to I.S.’s father for his “clearly exculpatory and
essential” testimony, which supposedly would have supported a perfect self-defense
claim. He argues his father was the last person to speak to I.S. and his mother before the
killing, and he could have described their demeanor about 40 minutes beforehand. In
addition, father could have provided information regarding mother’s abusive conduct
toward father during their 25-year relationship.



                                             13
              I.S. further contends the prosecutor’s refusal to grant his father immunity
was prosecutorial misconduct because the prosecutor “us[ed] deceptive and reprehensible
methods to persuade the juvenile court.” I.S. argues we should reverse the judgment,
remand for a new trial, and order the prosecution to either grant use immunity to his
father for his testimony or “have [I.S.] acquitted.”
              1. Additional Factual Background
               Before I.S.’s defense case began, his counsel requested the juvenile court
grant immunity—or order the prosecutor to grant immunity—to I.S.’s father because the
father intended to invoke his Fifth Amendment right against self-incrimination if called
and questioned as a witness.5 The prosecutor earlier had refused to grant father
immunity.
              I.S.’s proffer of what father would testify to included a phone conversation
he had with mother and I.S. about 40 minutes before the stabbing, where father would say
mother and I.S. were arguing about chores. Purportedly at mother’s request, father told
I.S. to listen and obey his mother. I.S.’s father would testify he thought I.S. was listening
to his advice and not upset about the argument, but mother was “really upset” at I.S.
Father also would testify about mother’s conduct in the past year; how he and I.S. had
been bonding in the month before the stabbing; and describe mother and father’s efforts
to find I.S. after he ran away from home. He also would testify about mother’s alleged
drug use and that she could become violent and upset when using drugs; about father’s
and mother’s past verbal and physical fights; and about father’s interactions with mother
and I.S. in the days before the stabbing.
              The juvenile court first pointed out it could not itself grant immunity to a
defense witness, citing People v. Masters (2016) 62 Cal.4th 1019 (Masters). As for

5      Other than giving his name, and identifying I.S. as his son and I.S.’s mother as his
ex-wife whom he had known for 25 years, father invoked his Fifth Amendment privilege
against self-incrimination and refused to answer defense counsel’s questions.

                                             14
ordering the prosecutor to grant immunity, the court found it could do so only if the
prosecutor’s decision to withhold immunity rose to the level of prosecutorial misconduct,
citing Masters and People v. Hull (2019) 31 Cal.App.5th 1003.
              The juvenile court denied I.S.’s motion to compel the prosecutor to grant
immunity. In explaining its ruling, the court observed: “[I]t’s not sufficient that the
proffered evidence is exculpatory. It has to be more than that. It has to be clearly
exculpatory. [¶] It’s not a question of whether or not the prosecution is sequestering the
truth. It’s whether the prosecution is sequestering clearly exculpatory evidence. That’s
what pushes . . . the case into prosecutorial misconduct. . . . [¶] . . . There has to be a
showing of a deliberate intention on the part of the prosecutor to distort the factfinding
process.”
              The juvenile court found father’s proffered testimony would not be clearly
exculpatory because it would only assist the court in determining mother’s character, and
“who [mother] was doesn’t tell me in a clear way what happened in the moments before
the homicide occurred.” Thus, the court “found that the [proffered evidence] is not
clearly exculpatory . . . that [father’s] testimony is not essential . . . and that based upon
that, the motion is denied.”
              2. Legal Background
              In Masters, supra, 62 Cal.4th 1019, our Supreme Court held that
“California courts have no authority to confer [judicial] use immunity on witnesses.”
(Id. at p. 1051.) Instead, “‘the power to confer immunity is granted by statute to the
executive.’” (Id. at pp. 1050-1051.) Consequently, the juvenile court correctly denied
I.S.’s request for judicial immunity for I.S.’s father.
              “[P]rosecutors are not under a general obligation to provide immunity to
witnesses in order to assist a defendant.” (People v. Williams (2008) 43 Cal.4th 584, 622;
see People v. Samuels (2005) 36 Cal.4th 96, 127-128 (Samuels) [prosecutor did not
commit misconduct by not granting immunity to a nonessential defense witness who

                                               15
asserted her right against self-incrimination and refused to testify].) Even so, the Masters
court recognized that, in certain circumstances, “due process may compel a defense
witness to be immunized.” (Masters, supra, 62 Cal.4th at p. 1051.)
              “If a defendant can show that the prosecutor refused to grant immunity
‘“with the deliberate intention of distorting the judicial factfinding process,”’ a retrial is
necessary.” (Masters, supra, 62 Cal.4th at p. 1051.) Thus, to establish a due process
violation, the defendant must demonstrate all of the following: the prosecutor’s refusal to
grant immunity was deliberately designed to distort the factfinding process; it resulted in
the loss of testimony that was “‘“clearly exculpatory”’” and “‘“essential”’” to the
defense; and there are “‘“no strong governmental interests which countervail against a
grant of immunity.”’” (Id. at pp. 1051-1052, citing United States v. Quinn (3rd Cir.
2013) 728 F.3d 243, 251 (en banc) (Quinn).)6
              On appeal, we apply the traditional prosecutorial misconduct test: “‘When
a prosecutor’s intemperate behavior is sufficiently egregious that it infects the trial with
such a degree of unfairness as to render the subsequent conviction a denial of due
process, the federal Constitution is violated. Prosecutorial misconduct that falls short of
rendering the trial fundamentally unfair may still constitute misconduct under state law if
it involves the use of deceptive or reprehensible methods to persuade the trial court or the
jury.’” (Masters, supra, 62 Cal.4th at p. 1052.) We review de novo whether
prosecutorial misconduct violated a defendant’s due process rights. (People v. Uribe
(2011) 199 Cal.App.4th 836, 860 (Uribe).)
              3. Analysis
              In general, statements or threats that interfere with a defendant’s
compulsory process right to call witnesses amount to prosecutorial misconduct. (People

6       The Masters court assumed, but did not hold, that the factors outlined in Quinn
“state the appropriate test for evaluating a constitutional claim arising from the denial of
witness immunity. . . .” (Masters, supra, 62 Cal.4th at p. 1052.)

                                              16
v. Treadway (2010) 182 Cal.App.4th 562, 568.) That is not the case her, however,
because there is no indication in the record the prosecutor said anything to the father
suggesting he would be prosecuted for any crimes he revealed in the course of his
testimony, or that the prosecutor threatened the father with a perjury prosecution. (Ibid.)
Nor is there any suggestion the prosecutor advised I.S.’s father not to testify or told the
father his testimony would not be immunized. (Id. at p. 569.)
              The record also belies I.S.’s contention the prosecutor’s refusal to grant
immunity violated due process because I.S.’s father would have provided “clearly
exculpatory” testimony that was “essential” to his defense. Father was not a neutral
witness; he had an obvious natural motive to protect his son. (See Quinn, supra,
728 F.3d at p. 263 [defense witness’s familial connection to defendant undermined claim
that witness’s proposed testimony required the government to grant immunity because
the testimony would have been clearly exculpatory].) Moreover, as the juvenile court
aptly noted, father’s proffered testimony would not have revealed anything about what
actually happened after I.S. retrieved the knife from the kitchen and returned to face his
mother; in other words, it was not clearly exculpatory.
              Nor would father’s testimony have been “essential.” The juvenile court
heard extensive testimony from I.S., other family members, expert witnesses, and several
others both in support of his self-defense claim and to describe mother’s character. And,
as the court further observed, father would not have been able to shed any additional light
on how the argument escalated and the stabbing ultimately occurred.
              I.S. argues father could “corroborate” I.S.’s and other witnesses’ testimony
regarding mother’s violent propensity and her mood just before she was killed.
Corroborative evidence is generally not considered essential, however. (See, e.g., United
States v. Whiteford (3rd Cir. 2012) 676 F.3d 348, 363-364 [“Testimony that is
‘ambiguous . . . cumulative, or . . . found to relate only to the credibility of the
government’s witnesses’ is not clearly exculpatory”]; cf. Samuels, supra, 36 Cal.4th at

                                               17
pp. 127-128 [cumulative evidence is not essential].) And when, as here, the source of the
corroborative evidence has a close personal relationship with the accused, the importance
of that corroborative evidence is further diminished. We conclude father was not such an
important witness for the defense that the prosecutor’s failure to grant him immunity
infringed I.S.’s fair trial rights.
               Furthermore, we find nothing in the record showing the prosecutor’s
“‘intemperate behavior . . . sufficiently egregious that it infect[ed] the trial with such a
degree of unfairness as to render the subsequent [juvenile court findings] a denial of due
process,’” nor any use by the prosecutor of “‘deceptive or reprehensible methods to
persuade the [juvenile] court. . . .’” (Masters, supra, 62 Cal.4th at p. 1052.) The
prosecutor explained that he was “not intending to distort the factfinding process,” but
rather, when comparing father’s criminal history and major credibility issues, along with
the minimal probative value of father’s proffered testimony, he “does not believe that
there’s anything justifying the granting of immunity.”
               I.S. bore the burden of showing “the prosecutor refused to grant immunity
‘“with the deliberate intention of distorting the factfinding process.”’” (Masters, supra,
62 Cal.4th at p. 1051.) Here, I.S. fails to make this showing either below or in this court.
Thus, I.S. has failed to establish that “‘the prosecutor intentionally refused to grant
immunity to a key defense witness for the purpose of suppressing essential,
noncumulative exculpatory evidence,’ thereby distorting the judicial factfinding process.”
(People v. Stewart (2004) 33 Cal.4th 425, 470.) Similarly, I.S. did not rebut the
prosecutor’s reasons for not offering immunity and, therefore, “failed to show there was
no countervailing governmental interest against granting immunity” to father. (Masters,
supra, 62 Cal.4th at p. 1053.)
               In sum, “we cannot characterize the prosecutor’s decision not to grant
immunity to [father] as egregious, unfair, deceptive, or reprehensible. The prosecutor’s
decision was not misconduct.” (Masters, supra, 62 Cal.4th at p. 1053.) Consequently,

                                              18
the juvenile court did not err in denying I.S.’s request to order the prosecutor to grant
father use immunity.7
C. Admissibility of I.S.’s Post-Miranda Statements
               Lastly, I.S. contends the juvenile court erred on two interrelated grounds by
denying his motion to suppress his post-Miranda statements to police. First, he argues
the prosecutor failed to show I.S. understood and knowingly waived his Miranda rights.
Second, he claims the coercive circumstances of his detention rendered his statements
involuntary.
               1. Additional Factual Background
               About 6:30 p.m., uniformed officers detained I.S. behind the shopping
center, handcuffed him and placed him in the back of a patrol car. Corporal Aaron
Nelson asked I.S., “Do you mind going with me to the police department?” I.S. agreed to
do so. Nelson brought I.S. to the Juvenile Justice Center, where Nelson stayed with him
for about two and a half-hours while the investigation developed. I.S. was seated in a
chair in a “bullpen” multi-desk open office area, which was empty because the normal
everyday staff had left for the day. I.S. had one handcuff placed loosely around his wrist
and the other cuff was attached to the chair.
               After Detective Richard Desbiens learned I.S.’s mother had died, he told
Nelson to formally arrest I.S. and advise him of his Miranda rights. And about 9:00 p.m.,



7      For the first time on appeal, I.S. argues the juvenile court abused its discretion by
refusing to specifically rule on whether there was prosecutorial misconduct, having found
only that father’s testimony was neither clearly exculpatory nor essential and denying the
motion to compel immunity on those grounds alone. He claims the court’s “failure to
rule on prosecutorial misconduct caused the court not to compel the prosecution to
immunize [father], which was an error,” and reversal is required. But it was the
prosecutor, not defense counsel, who asked the court to rule on the misconduct issue.
Thus, we find the claim forfeited. And in any event, we review rulings on claims of
prosecutorial misconduct de novo, and not for an abuse of discretion. (Uribe, supra, 199
Cal.App.4th at p. 860.)

                                                19
Nelson arrested I.S. for aggravated assault,8 and read him his Miranda rights from a
standard prebooking form. When Nelson asked whether he understood those rights, I.S.
stated he did. I.S. did not request to speak to an attorney or tell Nelson he did not want to
speak. Nelson testified that during the entire two and a half-hours he spent with I.S. he
had no concerns about I.S.’s ability to comprehend and respond to questions. At no time
did Nelson “display [his] weapon” to I.S., or threaten him in any way. On at least two
occasions, I.S. asked if he could call his mother, but Nelson told him, “Not right now.”
              After the Miranda advisement, two detectives interviewed I.S. about 10:00
p.m. that night. The interview took place in an interview room at the police station. He
was no longer handcuffed. The interview lasted about an hour and five minutes.
              Detective Desbiens began the interview by introducing himself, and telling
I.S., “And I know Officer Nelson had already told you that you’re under arrest?” I.S.
replied, “Right.” He asked I.S., “And [Nelson] read you your Miranda rights?” to which
I.S. nodded affirmatively. He asked, “And do you understand what those were?” to
which I.S. again nodded that he did. Desbiens testified neither he nor his partner,
Detective Farley, threatened I.S. in any way.9 During the interview, the officers provided
I.S. food and drink at his request.
              The detectives were aware of I.S.’s age. I.S. told them he took Abilify for
ADHD and was afflicted with “lower autism.” Desbiens and I.S. discussed how those
issues “exhibit[] and affect[] him.” Desbiens also took this information “into account in
conducting the rest of the interview,” because based on his 27 years of experience,
“different suspects require different approaches when it comes to interviewing.”
              I.S. brought a motion to suppress all his statements to police, arguing he
“was interrogated by police for approximately two hours,” and “[t]he statement was not

8      Nelson was not told I.S.’s mother had died at 8:12 p.m. Neither was I.S.
9       The entire interview was videotaped and played for the court during the
jurisdictional hearing.

                                             20
voluntary and should be excluded.” In his motion, I.S. did not challenge the adequacy of
the Miranda advisement or his understanding of his rights, and did not claim he had
invoked them; he challenged only the voluntariness of his statements.
              The juvenile court granted I.S.’s motion to suppress the pre-Miranda
statements he made after he was handcuffed and placed in the patrol car, finding a
“technical” Miranda violation.10 The court, however, found those statements were
neither coerced nor involuntary, and ruled the prosecutor could use them for
impeachment purposes. (See People v. Hoyt (2020) 8 Cal.5th 892, 936; see also Harris v.
New York (1971) 401 U.S. 222, 225-226.)
              As for I.S.’s post-Miranda statements, the juvenile court found the
prosecutor met his burden of showing I.S. was advised of and understood his rights.
After viewing the videotape of the interview and discussing the relevant circumstances,
the court also found I.S. voluntarily waived his Miranda rights, and his statements were
voluntary.
              2. Analysis
              a. Miranda
              I.S. first argues the prosecutor failed to prove he understood and
knowingly, intelligently, and voluntarily waived his Fifth Amendment rights. However,
“unless a defendant asserts in the trial court a specific ground for suppression of his or
her statements to police under Miranda, that ground is forfeited on appeal, even if the
defendant asserted other arguments under the same decision.” (People v. Polk (2010)
190 Cal.App.4th 1183, 1194 (Polk).) As noted, I.S. in the juvenile court did not
challenge the adequacy of his Miranda advisement or claim he did not understand his
rights. His sole claim below rested on the voluntariness of his statements.

10     During I.S.’s initial detention in the field, officers informally questioned but did
not advise I.S. of his Miranda rights. The juvenile court found I.S. was in custody when
he was placed in the back of the patrol car in handcuffs, and suppressed those statements.

                                             21
              I.S.’s motion to suppress based on involuntariness was “simply not
sufficient to preserve the [Miranda] issue . . . because [it] did not call to the attention of
the trial court the substantive inadequacy of the warnings under Miranda and provide the
trial court an opportunity to avoid error on that ground.” (Polk, supra, 190 Cal.App.4th
at pp. 1194-1195.) Consequently, I.S. has forfeited his Miranda claims on appeal
because he did not raise the issue in the juvenile court. (Id. at p. 1194; see People v.
Linton (2013) 56 Cal.4th 1146, 1166 (Linton) [forfeiture by failing to raise a “custod[y]”
issue for Miranda purposes]; cf. People v. Cruz (2008) 44 Cal.4th 636, 669 (Cruz)
[voluntariness claim forfeited by only objecting on Miranda grounds in the trial court].)
              But even assuming the issue was not forfeited, we find I.S.’s Miranda
claim also fails on the merits.
              Like adults, juveniles may validly waive their Miranda rights. (People v.
Jones (2017) 7 Cal.App.5th 787, 809; People v. Lewis (2001) 26 Cal.4th 334, 384
[paranoid schizophrenic 13-year-old understood and waived his Miranda rights]; In re
Charles P. (1982) 134 Cal.App.3d 768, 772 [valid waiver from a 12-year-old with prior
juvenile court experience]; In re Brian W. (1981) 125 Cal.App.3d 590, 602-603 [15 year-
old-with an IQ of 81 validly waived his Miranda rights].) Juveniles also may impliedly
waive their Miranda rights. (People v. Lessie (2010) 47 Cal.4th 1152, 1169 (Lessie).)
An implied waiver occurs when, after being apprised of his rights, a minor “willingly
answer[s] questions after acknowledging that he understood those rights.” (Ibid.; Cruz,
supra, 44 Cal.4th at p. 667.)
              On review of a trial court’s ruling on a claimed Miranda violation, “‘we
accept the trial court’s resolution of disputed facts and inferences, and its evaluations of
credibility, if supported by substantial evidence. We independently determine from
[those facts] whether the challenged statement was illegally obtained.’” (People v.
Gamache (2010) 48 Cal.4th 347, 385; People v. Delgado (2018) 27 Cal.App.5th 1092,
1104 (Delgado).) In doing so, we give great weight to the considered conclusions of a

                                              22
lower court that previously has reviewed the same evidence. (People v. Whitson (1998)
17 Cal.4th 229, 248.)
              “To establish a valid waiver of Miranda rights, the prosecution must show
by a preponderance of the evidence that the waiver was knowing, intelligent, and
voluntary.” (People v. Nelson (2012) 53 Cal.4th 367, 374-375 (Nelson); Colorado v.
Connelly (1986) 479 U.S. 157, 168 [same].) “Determining the validity of a Miranda
rights waiver requires ‘an evaluation of the defendant’s state of mind’ [citation] and
‘inquiry into all the circumstances surrounding the interrogation’ [citation].” (Nelson,
supra, 53 Cal.4th at p. 375.) Factors to consider include “‘the juvenile’s age, experience,
education, background, and intelligence, and . . . whether he has the capacity to
understand the warnings given him, the nature of his Fifth Amendment rights, and
consequences of waiving those rights.’ [Citations.]” (Ibid.) “This approach allows the
necessary flexibility for courts ‘to take into account those special concerns that are
present when young persons, often with limited experience and education and with
immature judgment, are involved.’ [Citation.]” (Id. at p. 379.)
              “[T]here is no presumption that a minor is incapable of a knowing,
intelligent waiver of his rights.” (In re Eduardo G. (1980) 108 Cal.App.3d 745, 756.)
“‘“Neither a low I.Q. nor any particular age of minority is a proper basis to assume lack
of understanding, incompetency, or other inability to voluntarily waive the right to
remain silent under some presumption that the Miranda explanation was not
understood.”’” (Lewis, supra, 26 Cal.4th at p. 384.)
              The juvenile court’s finding officers questioned I.S. without a proper
Miranda advisement does not necessitate suppression of his post-Miranda statements at
the police station. “Case law makes clear that an initial Miranda violation does not
necessarily require the exclusion of statements following proper advisements. Indeed, we
have explained, ‘[e]ven when a first statement is taken in the absence of proper
advisements and is incriminating,’ a subsequent voluntary confession made after proper

                                             23
advisements ‘is not tainted simply because it was procured after a Miranda violation.’
[Citation.] ‘“The relevant inquiry”’ is whether the statement was ‘“voluntarily made”’
following proper warnings.” (People v. Young (2019) 7 Cal.5th 905, 924; see also
Oregon v. Elstad (1985) 470 U.S. 298, 318.)
              Here, I.S. was 13 years and 9 months old. However, this was not his first
experience with the criminal justice system, as he already was facing two separate
allegations of felonious criminal conduct for which he had been released from custody
just the day before the killing. He responded appropriately to Nelson’s initial inquiries
and Desbiens’s reminders, and his demeanor throughout the interview suggests he was
fully aware of what was transpiring. Nothing suggests I.S. lacked an understanding of or
was confused about the meaning of the Miranda advisement and his rights. His cogent,
and often evasive, responses during the interview itself also support the juvenile court’s
conclusion I.S. was fully capable of understanding the Miranda warnings, the nature of
the rights at stake, and the consequences of waiving those rights.
              Nelson testified he informed I.S. of each of his Miranda rights from a
standard advisal form, and I.S. stated he understood each of those rights. Nothing in the
record indicates he had any confusion on these points. The defense offered nothing to
rebut the prosecutor’s showing of compliance with Miranda. I.S.’s youth and purported
learning disabilities did not preclude him from making a knowing, voluntary, and
intelligent waiver. (See Lewis, supra, 26 Cal.4th at p. 384.)
              “In consideration of the totality of circumstances surrounding the
interrogation, we find [I.S.’s] responses to [Nelson’s] inquiries reciting his Miranda
rights reflect a knowing and intelligent understanding of those rights, and that [I.S.’s]
willingness to answer questions after expressly affirming on the record his understanding
of each of those rights constituted a valid implied waiver of them. [Citations.] . . . ‘[T]he
record is devoid of any suggestion that the police resorted to physical or psychological
pressure to elicit statements from [I.S.]. To the contrary, [I.S.’s] willingness to speak with

                                             24
the officers is readily apparent from his responses. He was not worn down by improper
interrogation tactics, lengthy questioning, or trickery or deceit.’ [Citation.]” (Cruz,
supra, 44 Cal.4th at pp. 668-669; see also Fare v. Michael C. (1979) 442 U.S. 707, 726-
727.)
              Thus, forfeiture notwithstanding, and considering the totality of the
circumstances, we conclude the prosecutor met his burden to show I.S. was fully advised
of and voluntarily, intelligently, and knowingly waived his Miranda rights.
              b. Voluntariness
              “The use of an involuntary confession in a delinquency proceeding violates
a minor’s Fourteenth Amendment rights.” (In re Anthony L. (2019) 43 Cal.App.5th 438,
452 (In re Anthony L.). Whether a confession is voluntary presents “‘a mixed question of
law and fact that is nevertheless predominantly legal . . . .’ [Citation.] Hence, ‘“[o]n
appeal, the determination of a trial court as to the ultimate issue of the voluntariness of a
confession is reviewed independently . . . . [¶] . . . However, “the trial court’s findings as
to the circumstances surrounding the confession—including ‘the characteristics of the
accused and the details of the interrogation’ [citation]—are clearly subject to review for
substantial evidence. . . .”’ [Citation.]” (People v. Jones (1998) 17 Cal.4th 279, 296.)
              Thus, “‘[w]here the voluntariness of a confession is raised on appeal, the
reviewing court should examine the uncontradicted facts to determine independently
whether the trial court’s conclusion of voluntariness was proper. If conflicting testimony
exists, the court must accept that version of events that is most favorable to the
[prosecution] to the extent it is supported by the record.’ [¶] ‘“[T]he question in each
case is whether the defendant’s will was overborne at the time he confessed. ‘The burden
is on the prosecution to show by a preponderance of the evidence that the statement was
voluntary. [Citation.]’”’” (Delgado, supra, 27 Cal.App.5th at p. 1107; see also Lego v.
Twomey (1972) 404 U.S. 477, 489 [preponderance burden].)



                                              25
              “We consider statements involuntary—and thus subject to exclusion under
the Fifth and Fourteenth Amendments of the federal Constitution—if they are the product
of ‘coercive police conduct.’ [Citation.] We evaluate this question by looking to the
totality of the circumstances to determine ‘whether the defendant’s “‘will has been
overborne and his capacity for self-determination critically impaired’” by coercion.’
[Citation.] The presence of police coercion is a necessary, but not always sufficient,
element. [Citation.] We also consider other factors, such as the location of the
interrogation, the interrogation’s continuity, as well as the defendant’s maturity,
education, physical condition, and mental health. [Citation.]” (People v. Caro (2019)
7 Cal.5th 463, 492.)
              “While a determination that a confession was involuntary requires a finding
of coercive police conduct [citations], ‘“‘the exertion of any improper influence’”’ by the
police suffices.” (In re Elias V. (2015) 237 Cal.App.4th 568, 577.) Simply put, the test
for determining whether a confession is voluntary is whether the defendant’s “will was
overborne at the time he confessed.” (Lynumn v. Illinois (1963) 372 U.S. 528, 534.)
              “A confession may be found involuntary if extracted by threats or violence,
obtained by direct or implied promises, or secured by the exertion of improper
influence.” (People v. McWhorter (2009) 47 Cal.4th 318, 347.) Here, there was no
violence or threats directed at I.S. by Nelson or the detectives. Similarly, there were no
promises made, direct or implied, and no improper influence exerted.
              I.S. suggests Nelson used an improper or coercive interrogation technique
when he urged I.S. to “tell the truth.” There is nothing coercive in “officers urging
defendant to tell the truth and informing defendant of the obvious point that the sooner he
told the truth, the sooner the interview would finish.” (Linton, supra, 56 Cal.4th at
p. 1195; see People v. Holloway (2004) 33 Cal.4th 96, 115 [“‘mere advice or exhortation
by the police that it would be better for the accused to tell the truth when unaccompanied
by either a threat or a promise does not render a subsequent confession involuntary’”];

                                             26
People v. Williams (2010) 49 Cal.4th 405, 444 [same]; cf. People v. Ray (1996)
13 Cal.4th 313, 340 [“[O]nly those psychological ploys which, under all the
circumstances, are so coercive that they tend to produce a statement that is both
involuntary and unreliable” are prohibited].)
              I.S. selectively quotes from Gallegos v. Colorado (1962) 370 U.S. 49, 54
(Gallegos), and asserts, “‘[A] 14-year-old boy, no matter how sophisticated, . . . [¶]
would have no way of knowing . . . the consequences of his confession . . .’ without
advice on his rights from a mature person looking out for the minor’s interests.”
However, the Supreme Court did not create a bright-line rule that a 14 year old cannot
make a voluntary statement absent a “mature person’s” assistance. The juvenile suspect
in Gallegos v. Colorado had been subjected to a “five-day detention—during which time
the boy’s mother unsuccessfully tried to see him and he was cut off from contact with any
lawyer or adult advisor. . . .” (Gallegos, supra, at p. 54, italics added.) Those
circumstances, more than merely the minor’s age, were the determinative coercive factors
in that case. “The youth of the petitioner, the long detention, the failure to send for his
parents, the failure immediately to bring him before the judge of the Juvenile Court, the
failure to see to it that he had the advice of a lawyer or a friend—all these combine to
make us conclude that the formal confession on which this conviction may have rested
[citation] was obtained in violation of due process.” (Id. at p. 55.) Thus, Gallegos does
not support I.S.’s voluntariness argument because it is so factually distinct from the case
before us, and I.S.’s attempt to derive a general rule from the high court’s opinion is
unavailing.
              I.S. also places heavy reliance on In re T.F. (2017) 16 Cal.App.5th 202, and
asserts “the circumstances of [I.S.’s] interrogation were at least as coercive as the
circumstances” in that case. Not so. Indeed, the circumstances of that case are again
qualitatively distinct from the case before us.



                                             27
              In In re T.F., the appellate court held that a minor’s confession was
involuntary where the minor had a documented intellectual disability, “had been
interrogated in a small room at his school by two armed officers” (In re T.F., supra,
16 Cal.App.5th at p. 221) for nearly an hour without being given a Miranda warning.
During the interrogation he denied the crime “at least 23 times” (id. at p. 208, fn. 8), was
“very emotional” (id. at p. 209), “sobbed uncontrollably” (id. at p. 221), and ultimately
confessed. Officers then handcuffed the minor, placed him under arrest, and in a “rapid
recitation” (id. at p. 209) gave the Miranda warning, during which officers did not take
the time to determine whether the minor understood all of his rights. Officers then
subjected the minor to another “accusatory interrogation” at the police station that was
“dominating, unyielding, and intimidating” (id. at p. 218). There is no comparison
between the instant case and In re T.F.11
              Here, while I.S. was at the police department, Nelson was never accusatory
nor coercive. They talked about I.S.’s school, his plans for the summer, and his family,
but they did not discuss the stabbing. Once at the station, Nelson told I.S. he was “still
just being detained,” and that “[j]ust because you’re here, it doesn’t mean you’re under
arrest; right?” I.S. replied, “Oh, yeah.” Nelson agreed to get I.S. some water, and they
continued a casual conversation, with Nelson again asking I.S. about his parents, cars,

11      I.S. points out the police failed to comply with Welfare and Institutions Code
section 627, which requires officers to inform an in-custody minor of his right to make
two telephone calls; although he acknowledges its inapplicability. Indeed, “the bare
violation of [Welf. & Inst. Code] section 627” does not provide for “exclusion as a
remedy.” (Lessie, supra, 47 Cal.4th at p. 1170.) He also cites Welfare and Institutions
Code section 625.6, a statute enacted after I.S.’s interrogation in this case, which now
provides that “[p]rior to a custodial interrogation, and before the waiver of any Miranda
rights,” minors under the age of 17 “shall consult with legal counsel. . . .” (Welf. & Inst.
Code, § 625.6, subd. (a).) It too is irrelevant because “[s]ection 625.6 does not authorize
a court to exercise its discretion to exclude statements if those statements are admissible
under federal law.” (In re Anthony L., supra, 43 Cal.App.5th at p. 450.) “[T]he proper
inquiry remains not whether officers complied with the state statute, but whether federal
law compels exclusion of the minor’s statements.” (Ibid.)

                                             28
television, and about I.S.’s school and social life.12 He explained: “When we got back to
the station we had a lot of conversation, a lot of time to sit around and talk and it had
nothing to do with this case. We talk[ed] about school and things like that. I wasn’t
trying to dig or get into – that was just conversation we were having.” At one point, I.S.
asked Nelson, “What does detained mean?” Nelson explained: “It means you’re not
under arrest. You’re just not free to leave until we figure out what’s going on with this.
Whatever happened at your house. I don’t know. I wasn’t there.”
              Nelson observed that “[b]ased on [I.S.’s] demeanor, body language and
answers to [Nelson’s] questions,” he had no “doubt about [I.S.’s] willingness to speak to
[Nelson] about the incident,” or to accompany Nelson to the police department, and
stated I.S. was cooperative during their entire encounter. The juvenile court “found
Corporal Nelson to be a very credible, frank and straightforward witness,” and we find
nothing in the record to indicate otherwise.
              When detectives finally learned I.S.’s mother had died, Nelson was
instructed to formally arrest I.S. and advise him of his Miranda rights. And as discussed
above, he did so fully, and I.S. affirmatively acknowledged he understood his rights.
              Similarly, during the interview itself, the detectives’ demeanor and
questions were unlike that seen in In re T.F. None of the circumstances in this case show
I.S. was induced to give a false confession or that his will was overborne through
aggressive and suggestive tactics. Unlike the minor in In re T.F., I.S. had been read his
Miranda rights and was reminded of them a second time. There was strong independent
evidence of I.S.’s culpability for the stabbing, and the detectives did not forcefully insist
on I.S.’s guilt in the face of persistent denials. (Compare In re Elias V., supra, 237


12     Nelson admitted that establishing a friendly relationship with a suspect is an often-
used investigatory technique, but he also insisted: “I really developed a rapport with I.S.
And if he was feeling bad, I was there to talk to him. I wasn’t there just to be the bad
guy.”

                                               29
Cal.App.4th at p. 600 [“The voluntariness of inculpatory statements made during an
interrogation conducted on the basis of no more than the interrogator’s ‘speculative,
intuitive, and risky guess’ that the subject is guilty warrants particularly careful judicial
scrutiny”]; id. at pp. 591-592 [“Corroboration is ‘[t]he ultimate test of the trustworthiness
of a confession’”].)
              Notably, I.S. initially lied to the detectives, telling them he was outside
working on his scooter, heard a scream, walked into the house, saw blood everywhere,
and then fled. I.S.’s initial false story, designed to mislead detectives, suggested he was
in full control of what information he wanted to provide. “[F]ar from reflecting a will
overborne by official coercion,” I.S.’s initial false account “suggests instead a still
operative ability to calculate his self-interest in choosing whether to disclose or withhold
information.” (People v. Coffman and Marlow (2004) 34 Cal.4th 1, 58.)
              Throughout the interview, the detectives’ tone and demeanor was calm and
was never inappropriate. No threats or promises were made, deception or trickery used,
and nothing indicates I.S. was coerced in any manner. Ultimately, I.S. admitted what he
had done, and his statements to detectives generally were consistent with his testimony—
and defense— at trial. “[T]he police took care to inform [I.S.] of his rights and to ensure
that he understood them. The officers did not intimidate or threaten [I.S.] in any way.
Their questioning was restrained and free from the abuses that so concerned the Court in
Miranda. [Citation.] The police did indeed indicate that a cooperative attitude would be
to [I.S.’s] benefit, but their remarks in this regard were far from threatening or coercive.”
(Fare v. Michael C., supra, 442 U.S. at p. 727.)
              In sum, none of the investigatory techniques the police used in this case
were “of a type reasonably likely to procure an untrue statement” (People v. Farnam
(2002) 28 Cal.4th 107, 182), and the record reflects I.S.’s will was not “‘overborne at the
time he confessed.’” (People v. Smith (2007) 40 Cal.4th 483, 501). The prosecution met
its burden of showing by a preponderance of the evidence that I.S.’s post-Miranda

                                              30
statements were freely and voluntarily given, were not the product of police coercion, and
the juvenile court therefore properly admitted them.
                                           III
                                      DISPOSITION
             The judgment is affirmed.

                                                 ARONSON, J.

WE CONCUR:



MOORE, ACTING P.J.



THOMPSON, J.




                                           31